Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (PGPUB 2017/01333960), in view of Sakeau (US 8,519,583).
With respect to claim 1, Takahashi teaches a motor comprising: 
coil groups of n phases (fig. 23, u, v, w) (n is an integer of three or more); 
a first inverter (54) connected to one ends (u1, v1, w1 ) of the coil groups of n phases; 
a second inverter (55) connected to the other ends (u2, v2, w2 ) of the coil groups of n phases; a stator (30) around which the coil groups of n phases are wound; and 
a rotor (20) that can rotate relative to the stator, wherein.
Takahashi does not explicitly teaches at least one coil group of the coil groups of n phases includes a first sub coil group including a first coil and a second coil connected in series, and a second sub coil group including a third coil and a fourth coil connected in series, and the first sub coil group and the second sub coil group are connected in parallel.
Sakaeu teaches at least one coil group of the coil groups of n phases includes a first sub coil group including a first coil (U2-) and a second coil (U2+) connected in series, and a second sub coil group 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitution known winding configuration of Sakeau into the device of Takahashi, since it has been held to be within the general skill of a worker in the art to select a known material/winding configuration on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 2, Takahashi teaches wherein the winding scheme of the coil of the stator is concentrated winding (u1 & u2).
	With respect to claim 3, Takahashi does not explicitly teach wherein each of the coil groups of n phases includes the first sub coil group and the second sub coil group, and in each of the coil groups of n phases, the first sub coil group and the second sub coil group are connected in parallel.
Sakaeu teaches wherein each of the coil groups of n phases (fig. 3) includes the first sub coil group and the second sub coil group, and in each of the coil groups of n phases (fig. 3; U, V, W all split into sub coils), the first sub coil group and the second sub coil group are connected in parallel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitution known winding configuration of Sakeau into the device of Takahashi, since it has been held to be within the general skill of a worker in the art to select a known material/winding configuration on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 4, Takahashi does not explicitly teach wherein the cross-sectional area of the coil included in the coil group of the first n phases is 1.13 mm2 to 3.14 mm2.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to cross section size, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233
With respect to claim 5, Takahashi does not explicitly teach wherein the outer diameter of the stator is 70 mm to 100 mm, and the wire diameter of the coil included in the coil group of the first n phases is 1.2 mm to 2.0 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to that stator diameter and wire diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
With respect to claim 6, Takahashi does not explicitly teach wherein the stator has 12 slots.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to for the stator to have 12 slots, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	With respect to claim 7, Takahashi does not explicitly teach electric power steering device comprising the motor.
Sakaeu teaches electric power steering device (column 1, lines 5-7) comprising the motor according to claim 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the motor of Takahashi in the power steering device of Sakeau, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/               Primary Examiner, Art Unit 2846